Name: Commission Regulation (EEC) No 4012/88 of 21 December 1988 amending Regulation (EEC) No 3418/88 fixing the free-at-frontier reference prices applicable to imports of certain wine products with effect from 1 September 1988
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 88 Official Journal of the European Communities No L 354/55 COMMISSION REGULATION (EEC) No 4012/88 of 21 December 1988 amending Regulation (EEC) No 3418/88 fixing the free-at-frontier reference prices applicable to imports of certain wine products with effect from 1 September 1988 that fixed for the abovementioned countries ; whereas that reduced price is applicable to wine put up in containers holding not more than two litres subject to an annual ceiling of 10 000 hectolitres ; whereas the list of reference prices should therefore be supplemented ; Whereas the application of additional note 3 (B) of Chapter 22 of the combined nomenclature should be made clearer in order to ensure uniform interpretation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 2964/88 (2), and in particular Article 54 (8) thereof, Whereas, pursuant to the cooperation agreements which the Community has concluded with certain Mediter ­ ranean third countries, reduced free-at-frontier reference prices were fixed in Commission Regulation (EEC) No 341 8/88 (3) for wine originating in such countries and put up in containers holding not more than two litres within the limit of the annual quotas ; whereas those agreements provide for a further reduction in prices from 1 January 1989 for Algeria, Tunisia and Yugoslavia ; whereas the free-at-frontier reference prices must be fixed at the corresponding level ; Whereas Article 21 (4) of the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco (4), as amended with effect on 1 October 1988 by the Additional Protocol of 26 May 1988 0, provides for a reduced reference price for wine originating in Marocco to be fixed at the same level as HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 341 8/88 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1989 . At the request of the party concerned, it shall apply from 1 October 1988 onwards as far as the lower reference prices fixed for wines falling within CN code 2204 21 and originating in Morocco are concerned. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 84, 27. 3. 1987, p. 1 . 0 OJ No L 269, 29. 9 . 1988 , p. 5. f3) OJ No L 301 , 4. 11 . 1988, p. 10. (&lt;) OJ No L 264, 27. 9 . 1978, p . 2. 0 OJ No L 224, 13 . 8 . 1988, p. 18 . A N N E X A N N E X T A B L E 20 -0 9 R ef er en ce pr ic es (o r gr ap e ju ic e (in cl ud in g gr ap e m us t) TH E FR EE -A T- FR O N TI ER R EF ER EN C E PR IC ES A RE CA LC U LA TE D BY D ED U C TI N G TH E D U TY A PP LI CA BL E JO TH E TH IR D C O U N TR Y C O N C ER N ED FR O M TH E R E F E R E N C E P R IC E S H O W N IN T H E T A B L E M CA Re gu lat io n A nn ex 1, Pa rt 6 C N co de A dd it io na l co de D es cr ip tio n N o te C Y (E CU /h l) D Z , M A , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) T ab le A dd it io na l co de No L 354/56 Official Journal of the European Communities 22. 12. 88 20 09 60 11 20 09 60 19 20 09 60 51  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht : W hi te :  Pe r % vo l of po ten tia l alc oh ol ic str en gt h   O th er :    Pe r % vo l of po ten tia l alc oh ol ic str en gt h  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by w ei gh t: W hi te :    Pe r % vo l of po ten tia l alc oh ol ic str en gt h   O th er :    Pe r % vo l of po ten tia l alc oh ol ic str en gt h  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht :   W hi te :    Pe r % vo l of po te nt ia l al co ho lic str en gt h O th er :  Pe r % vo l of po te nt ia l alc oh ol ic str en gt h  W ith an ad de d su ga r co nt en t- ex ce ed in g 30 % by w ei gh t:   W h it e :    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h   O th er :    Pe r % vo l of po ten tia l alc oh ol ic str en gt h  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht :   W h it e :  -r  Pe r % vo l of po te nt ia l alc oh ol ic str en gt h   O th er :    Pe r % vo l of po te nt ia l al co ho lic str en gt h 90 01 90 02 90 03 90 04 90 05 90 06 90 07 90 08 90 09 90 10 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 M CA Re gu la tio n A nn ex 1, Pa rt 6 C N co de A dd it io na l co de D es cr ip tio n N o te C Y (E CU /h l) D Z , M A , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) T ab le A dd iti on al co de 20 09 60 51 (co n' d) 20 09 60 59 22. 12. 88 Official Journal of the European Communities No L 354/57 20 09 60 71  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by w ei gh t:   W hi te :    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h   O th er :    Pe r % vo l of po te nt ia l al co ho lic str en gt h  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht :   W hi te :    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h   O th er : _ _ _ Pe r % vo l of po te nt ia l alc oh ol ic str en gt h  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht : W hi te :    Pe r % vo l of po ten tia l alc oh ol ic str en gt h   O th er :    pe r % vo l of po ten tia l alc oh ol ic str en gt h  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht : W hi te :    Pe r % vo l of po ten tia l alc oh ol ic str en gt h   O th er :    Pe r % vo l of po ten tia l alc oh ol ic str en gt h  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht :   W hi te :    Pe r % vo l of po ten tia l alc oh ol ic str en gt h   O th er :    Pe r % vo l of po ten tia l alc oh ol ic str en gt h  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by w ei gh t:   W hi te :    Pe r % vo l of po te nt ia l al co ho lic str en gt h   O th er :    Pe r % vo l of po te nt ia l al co ho lic str en gt h 90 11 90 12 90 13 90 14 90 15 90 16 90 19 90 20 90 23 90 24 90 25 90 26 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 33 4 4, 07 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 20 09 60 79 20 09 60 90 T A B L E 22 -0 2 R ef er en ce pr ic es fo r w in e T H E FR E E -A T -F R O N T IE R R E FE R E N C E PR IC E S A R E C A L C U L A T E D B Y D E D U C T IN G T H E D U T Y A PP L IC A B L E T O T H E T H IR D C O U N T R Y C O N C E R N E D FR O M T H E R E FE R E N C E PR IC E S H O W N IN T H E T A B L E No L 354/58 Official Journal of the European Communities 22. 12. 88 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z , M A , T N , Y U O th er co un tr ie s M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 22 04 21 25 91 00 91 01 91 02 91 03 91 04 91 05 91 06 91 07 91 08 91 09  W in e im po rte d un de r th e na m e Ri es lin g or Sy lv an er  O th er w in e, of an ac tu al al co ho lic str en gt h :   Le ss th an 9 % vo l   9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l   Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l   Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l   Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l   Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l   Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l   Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l   Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 * 0 0 0 0 K : 12 1, 36 K : 69 ,8 0 K : 70 ,8 5 K : 72 ,9 7 K : 75 ,0 8 K : 77 ,2 0 K : 79 ,3 1 K : 81 ,4 3 K : 83 ,5 4 K : 85 ,6 6 K : 11 0, 78 K : 59 ,2 2 K : 60 ,2 8 K : 62 ,3 9 K : 64 ,5 1 K : 66 ,6 2 K : 68 ,7 4 K : 70 ,8 5 K : 72 ,9 7 K : 75 ,0 8 13 1, 93 80 ,3 7 81 ,4 3 83 ,5 4 85 ,6 6 87 ,7 7 89 ,8 9 92 ,0 0 94 ,1 2 96 ,2 3 5 5 5 5 5 5 5 5 5 5 75 87 75 88 75 88 75 88 75 88 75 88 75 88 75 88 75 88 75 88 22 04 21 29 91 10 91 11 91 12 91 13 91 14 91 15 91 16 91 17 91 18 91 19 91 20 91 21 91 22  Fr es h gr ap e m us tw ith fe rm en tat io n ar re ste d by th e ad di tio n of alc oh ol ,a s de fin ed in ad di tio na l no te 4 (a) to Ch ap te r 22 of th e co m bi ne d no m en cl a ­ tu re ,o f an ac tu al alc oh ol ic str en gt h of :   12 % vo l or m or e bu t no t ex ce ed in g 13 % vo l: _ _ _ O f a po ten tia l alc oh ol ic str en gt h :     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l  Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l     Ex ce ed ing 12 % vo l bu t no t ex ce ed in g 13 % vo l     Ex ce ed ing 13 % vo l bu t no te xc ee di ng 14 % vo l     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % -v ol Ex ce ed ing 18 % vo l bu t no t ex ce ed in g 19 % vo l     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l     Ex ce ed in g 20 % vo l 59 ,5 0 61 ,6 0 64 ,4 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 91 ,0 0 59 ,5 0 61 ,6 0 64 ,4 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 91 ,0 0 59 ,5 0 61 ,6 0 64 ,4 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 91 ,0 0 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z , M A , T N , Y U O th er co un tr ie s M CA Re gu lat io n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 22 04 21 29 (c on t'd ) 91 23 91 24 . 91 25 91 26 91 27 91 28 91 29 91 30 91 31  W in e- im po rte d un de rt he na m e Po rtu gi es er ,o fa n ac tu al alc oh ol ic str en gt h :   L es s th an 9 % vo l   9 % vo l or m or e bu t no t ex ee di ng 9,5 % vo l   Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l   Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l.   Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l   Ex ce ed in g 11 % vo l bu t no t. ex ce ed in g 11 ,5 % vo l   Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l   Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l   Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l o o 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 K : 72 ,0 5 K : 73 ,1 7 K : 75 ,4 1 K : 77 ,6 5 K : 79 ,8 9 K : 82 ,1 3 K : 84 ,3 7 K : 86 ,6 1 K : 88 ,8 5 K : 61 ,4 7 K : 62 ,5 9 K : 64 ,8 3 K : 67 ,0 7 K : 69 ,3 1 K : 71 ,5 5 K : 73 ,7 9 K : 76 ,0 3 K : 78 ,2 7 82 ,6 2 83 ,7 4 85 ,9 8 88 ,2 2 90 ,4 6 92 ,7 0 94 ,9 4 97 ,1 8 99 ,4 2 6 6 6 6 6 6 6 6 6 75 89 75 89 75 89 75 89 75 89 75 89 75 89 75 89 75 89 91 32 91 33 91 34 91 35 91 36 91 37 91 38 91 39 91 40  O th er wi ne ,o f an ac tu al alc oh ol ic str en gt h :   Le ss th an 9 % vo l   9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l   Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l   Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l   Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l   Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l   Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l   Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l   Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 0 0 0 0  0 0 0 0 0 0 0 0 0 0 0 0 0 0 K : 72 ,0 5 K : 73 ,1 7 K : 75 ,4 1 K : 77 ,6 5 K : 79 ,8 9 K : 82 ,1 3 K : 84 ,3 7 K : 86 ,6 1 K : 88 ,8 5 K : 61 ,4 7 K : 62 ,5 9 K : 64 ,8 3 K : 67 ,0 7 K : 69 ,3 1 K : 71 ,5 5 K : 73 ,7 9 K : 76 ,0 3 K : 78 ,2 7 82 ,6 2 83 ,7 4 85 ,9 8 88 ,2 2 90 ,4 6 92 ,7 0 94 ,9 4 97 ,1 8 99 ,4 2 6 6 6 6 6 6 6 6 6 75 90 75 90 75 90 75 90 75 90 75 90 75 90 75 90 75 90 22 04 21 35 91 41 91 42 91 43 91 44 91 45 91 46 91 47  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap ter 22 of th e co m bi ne d no m en cl at ur e of an ac tu al alc oh ol ic str en gt h of 15 % vo l:   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04   O th er  W in e im po rte d un de r th e na m e Ri es lin g or Sy lv an er  O th er wi ne ,o f an ac tu al alc oh ol ic str en gt h :   Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l   Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l   Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l   Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l 0 0 0 0 0 0 0 0 0 0 0 60 ,6 0 11 13 0 K : 12 13 6 K : 87 ,7 7 K : 89 ,8 9 K : 92 ,0 0 K : 94 ,1 2 60 ,6 0 11 1, 30 K : 11 0, 78 K : 77 ,2 0 K : 79 3 1 K : 81 ,4 3 K : 83 ,5 4 60 ,6 0 11 1, 30 13 1, 93 98 ,3 5 10 0, 46 10 2, 58 10 4, 69 8 8 8 8 8 75 91 75 92 75 92 75 92 - 75 92 22. 12. 88 Official Journal of the European Communities No L 354/59 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z , M A , T N , Y U O th er co un tr ie s M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 22 04 21 39 91 48 91 49 91 50 91 51 91 52 91 53 91 54 91 55 91 56 91 57 91 58 91 59 91 60  Fr es h gr ap e m us tw ith fe rm en tat io n ar re ste d by th e ad di tio n of alc oh ol ,a s de fin ed in ad di tio na l no te 4 (a) to Ch ap te r 22 of th e co m bi ne d no m en cl a ­ tu re , of an ac tu al al co ho lic str en gt h :   Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l: _ _ _ O f a po te nt ia l al co ho lic str en gt h :     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l     Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l _ _ _ _ Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l     Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l     Ex ce ed in g 20 % vo l 62 ,3 0 64 ,4 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 92 ,4 0 93 ,8 0 62 ,3 0 64 ,4 0 - 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 92 ,4 0 93 ,8 0 62 ,3 0 64 ,4 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 92 ,4 0 93 ,8 0 91 61 ! 91 62 91 63 91 64 j 91 65 j 916 6 I 91 67 | 916 8 ] 916 9; '9 17 0 91 71 91 72 91 73   Ex ce ed in g 14 % vo l bu t les s th an 15 % vo l:    O f a po ten tia l alc oh ol ic str en gt h :     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l _ _ _ _ Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l _ _ _ _ Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l     Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l     Ex ce ed in g 20 % vo l 65 ,1 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 92 ,4 0 95 *2 0 96 ,6 0 65 ,1 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 92 ,4 0 95 ,2 0 96 ,6 0 65 ,1 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 92 ,4 0 95 ,2 0 96 ,6 0 9 1 7 4 9 1 7 5  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap ter 22 of th e co m bi ne d no m en cl at ur e of an ac tu al al co ho lic str en gt h of 15 % vo l:   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04 O th er 0 0 60 ,6 0 11 13 0 60 ,6 0 11 13 0 60 ,6 0 11 1, 30 No L 354/60 Official Journal of the European Communities 22. 12. 88 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z ,M A ,T N , Y U O th er co un tr ie s M CA Re gu lat io n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd iti on al co de 22 04 21 39 (c on t'd ) 91 76 91 77 91 78 91 79  W in e im po rte d un de rt he na m e Po rtu gi es er, of an ac tu al alc oh ol ic str en gt h :   Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l   Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l   Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l 0 0 0 0 0 0 0 0 K : 91 ,0 9 K : 93 ,3 3 K : 95 ,5 7 K : 97 ,8 1 K : 80 ,5 1 K : 82 ,7 5 K : 84 ,9 9 K : 87 ,2 3 10 1, 66 10 3, 90 10 6, 14 10 83 8 9 9 9 9 75 93 75 93 75 93 75 93 91 80 91 81 91 82 91 83  O th er wi ne ,o f an ac tu al alc oh ol ic str en gt h :   Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l   Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l 0 0 0 0 0 0 0 0 K : 91 ,0 9 K : 93 ,3 3 K : 95 ,5 7 K : 97 ,8 1 K : 80 ,5 1 K : 82 ,7 5 K : 84 ,9 9 K : 87 ,2 3 10 1, 66 10 3, 90 10 6, 14 10 8, 38 9 9 9 9 75 94 75 94 75 94 75 94 22 04 21 41 91 84 91 85 91 86 91 87 91 88 91 89 91 90 91 91  Li qu eu rw in e fro m Po rto ,M ad eir a an d Se tu ba lm os ca te l as de fin ed in ad di ­ tio na l no te 4 (c) to Ch ap te r 22 .o f th e co m bi ne d no m en cl at ur e :   Of an ac tua la lco ho lic str en gt h of 15 % vo la nd ex ce ed in g 13 0 g bu tn ot ex ce ed in g 33 0 g to tal dr y ex tra ct pe r lit re O th er  W in e fro m To ka y (A sz u an d Sz am or od ni )o fa n ac tu al alc oh ol ic str en gt h :   Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l   Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l Ex ce ed in g 16 ,5, % vo l bu t no t ex ce ed in g 17 % vo l   Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l   Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l 0 0 0 0 0 0 - - 11 1, 30 11 7, 50 10 6, 81 10 8, 92 11 1, 04 11 3, 15 11 5, 27 11 73 8 / 22 04 21 49 91 92 91 93 91 94  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e :   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng wi th in co de 22 04   O th er  O fa n ac tu al alc oh ol ic str en gt h of 15 % vo la nd ex ce ed in g 33 0 g to tal dr y ex tra ct pe r lit re    O th er 0 0 64 ,8 0 11 13 0 11 7, 50 64 ,8 0 11 13 0 11 7, 50 64 ,8 0 11 13 0 11 7, 50 22, 12. 88 Official Journal of the European Communities No L 354/61 C N co de A dd it io na l co de D es cr ip tio n N o te C Y D Z , M A , T N , Y U O th er co u n tr ie s M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 22 04 21 49 (c on t 'd ) 91 95 91 96 91 97 91 98 91 99 92 00 92 01  W in e fo rti fie d fo rd ist ill at io n as de fin ed in ad di tio na ln ot e. 4 (b) to Ch ap te r 22 of th e co m bi ne d no m en cla tu re ,o fa n ac tua la lco ho lic str en gt h of 18 % vo l  W hi te wi ne ,o f an ac tua la lco ho lic str en gt h :   Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l Ex ce ed in g 16 % vo lb ut no te xc ee di ng 16 ,5 % vo l Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l   Ex ce ed in g 17 % vo lb ut no t ex ce ed in g 17 ,5 % vo l   Ex ce ed ing 17 ,5 % vo l bu t no te xc ee din g 18 % vo l 0 0 0 em 0 0 0 0 0 0 0 0 46 ,9 8 K : 96 ,2 3 K : 98 ,3 5 K : 10 0, 46 K : 10 2, 58 K : 10 4, 69 K : 10 6, 81 46 ,9 8 K : 85 ,6 6 K : 87 ,7 7 K : 89 39 K : 92 ,0 0 K : 94 ,1 2 K : 96 ,2 3 46 ,9 8 10 6, 81 10 8, 92 11 1, 04 11 3, 15 11 5, 27 11 7, 38 92 02 92 03 92 04 92 05 92 06 92 07  O th er wi ne ,o f an ac tu al alc oh ol ic str en gt h :   Ex ce ed ing 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l   Ex ce ed ing 15 ,5 % vo lb ut no te xc ee din g 16 % vo l   Ex ce ed ing 16 % vo lb ut no t ex ce ed ing 16 ,5 % vo l Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l Ex ce ed ing 17 % vo lb ut no t ex ce ed in g 17 ,5 % vo l Ex ce ed in g 17 ,5 % vo lb ut no t ex ce ed in g 18 % vo l 0 0 0 0 0 0 ¢ 0 0 0 0 0 0 K : 10 0, 05 K : 10 2, 29 K : 10 4, 53 K : 10 6, 77 K : 10 9, 01 K : 11 1, 25 K : 89 ,4 7 K : 91 ,7 1 K : 93 ,9 5 K : 96 ,1 9 K : 98 ,4 3 K : 10 0, 67 11 0, 62 11 2, 86 11 5, 10 11 7, 34 11 9, 58 12 1, 82 22 04 21 51 92 08 92 09 92 10 92 11 9 2 1 2 92 13 9 2 1 4 92 15 92 16  Li qu eu r wi ne fro m Po rto , M ad eir a an d Se tub al m os ca tel as de fin ed in ad di tio na l no te 4 (c) to Ch ap ter 22 of th e co m bi ne d no m en cla tu re  W in e fro m To ka y( As zu an d Sz am or od ni )o fa n ac tua la lco ho lic str en gt h :   Ex ce ed ing 18 % vo l bu t no t ex ce ed ing 18 ,5 % vo l   Ex ce ed ing 18 ,5 % vo lb ut no t ex ce ed in g 19 % vo l Ex ce ed ing 19 % vo lb ut no te xc ee din g 19 ,5 % vo l   Ex ce ed ing 19 ,5 % vo lb ut no te xc ee din g 20 % vo l Ex ce ed ing 20 % vo lb ut no t ex ce ed ing 20 ,5 % vo l  E xc ee din g 20 ,5 % vo lb ut no te xc ee din g 21 % vo l Ex ce ed in g 21 % vo lb ut no t ex ce ed in g 21 ,5 % vo l Ex ce ed ing 21 ,5 % vo lb ut no t ex ce ed in g 22 % vo l 0 0 0 0 0 0 0 0 _ - 13 4, 30 11 9, 50 12 1, 61 12 3, 73 12 5, 84 12 7, 96 13 0, 07 13 2, 19 13 4, 30 - 22 04 21 59 92 17 92 18  Li qu eu r wi ne as de fin ed in ad dit ion al no te 4 (c) to Ch ap ter 22 of th e co m bi ne d no m en cl at ur e :   In ten de d fo r pr oc es sin g in to pr od uc ts no t fal lin g wi th in co de 22 04 O th er 0 0 78 ,4 0 13 4, 30 78 ,4 0 13 4, 30 78 ,4 0 13 4, 30 No L 354/62 Official Journal of the European Communities 22. 12. 88 C N co de A dd iti on al co de D es cr ip tio n N ot e C Y D Z, M A , T N , Y U O th er co un tr ie s M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd iti on al co de 22 04 21 59 (c on t 'd ) 92 19 92 20 92 21 92 22 92 23 92 24 92 25 92 26  W in e fo rti fie d fo rd ist ill ati on as de fin ed in ad di tio na ln ot e 4 (b )t o Ch ap ter 22 of th e co m bi ne d no m en clt ur e, of an ac tu al alc oh ol ic str en gt h :   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l   Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 0 0 0 (2) 0 0 0 0 47 ,6 3 48 ,9 4 50 ,2 4 51 ,5 5 52 ,8 5 54 ,1 6 55 ,4 6 56 ,7 7 47 ,6 3 48 ,9 4 50 ,2 4 51 ,5 5 52 ,8 5 54 ,1 6 55 ,4 6 56 ,7 7 47 ,6 3 48 ,9 4 50 ,2 4 51 ,5 5 52 ,8 5 54 ,1 6 55 ,4 6 56 ,7 7 92 27 92 28 92 29 92 30 92 31 92 32 92 33 92 34  W hi te wi ne ,o f an ac tu al alc oh ol ic str en gt h :   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l   Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l   Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 K : 10 8, 92 K : 11 1, 04 K : 11 3, 15 K : 11 5, 27 K : 11 7, 38 K : 11 9, 50 K : 12 1, 61 K : 12 3, 73 K : 98 ,3 5 K : 10 0, 46 K : 10 2, 58 K : 10 4, 69 K : 10 6, 81 K : 10 8, 92 K : 11 1, 04 K : 11 3, 15 11 9, 50 12 1, 61 12 3, 73 12 5, 84 12 7, 96 13 0, 07 13 2, 19 13 4, 30 92 35 92 36 92 37 92 38 92 39 92 40 92 41 92 42  O th er wi ne ,o f an ac tu al alc oh ol ic str en gt h :   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l   Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 K. : 11 3, 49 K : 11 5, 73 K : 11 7, 97 K : 12 0, 21 K : 12 2, 45 K : 12 4, 69 K : 12 6, 93 K : 12 9, 17 K : 10 2^ 1 K : 10 5, 15 K : 10 7, 39 K : 10 9, 63 K : 11 1, 87 K : 11 4, 1 1 K : 11 6, 35 K : 11 8, 59 12 4, 06 12 6, 30 12 8, 54 13 0, 78 13 3, 02 13 5, 26 13 7, 50 13 9, 74 22 04 21 90 92 43 92 44  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl tu re :   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04   O th er 86 ,7 0 14 1, 60 86 ,7 0 14 1, 60 86 ,7 0 14 1, 60 22. 12. 88 Official Journal of the European Communities No L 354/63 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z , M A , T N , Y U O th er co un tr ie s M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 22 04 21 90 (c on t'd ) 92 45 92 46 92 47 92 48 92 49 92 50 92 51 92 52 92 53 92 54 92 55 92 56  W in e fo rti fie d fo rd ist ill at io n as de fin ed in ad di tio na l no te 4 (b )t o Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al al co ho lic str en gt h : Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l   Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l   Ex ce ed in g 23 % .v ol bu t no t ex ce ed in g 23 ,5 % vo l   Ex ce ed ing 23 ,5 % vo lb ut no t ex ce ed in g 24 % vo l  W hi te w in e, of an ac tu al al co ho lic str en gt h :   Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l   Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l   Ex ce ed ing 23 ,5 % vo l bu t no te xc ee di ng 24 % vo l  O th er w in e, of an ac tu al al co ho lic str en gt h :   Ex ce ed ing 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l   Ex ce ed ing 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l   Ex ce ed ing 23 ,5 % vo lb ut no t ex ce ed ing 24 % vo l (') 0 0 (') 0 0 0 0 58 ,0 7 59 ,3 8 60 ,6 8 61 ,9 9 K : 1- 25 ,8 4 K : 12 7, 96 K : 13 0, 07 K : 13 2, 19 K : 13 1, 41 K : 13 3, 65 K : 13 5, 89 K : 13 8, 13 58 ,0 7 59 ,3 8 60 ,6 8 61 ,9 9 K : 11 5, 27 K : 11 7, 38 ~K :1 19 ,50 K : 12 1, 61 K : 12 0, 83 K : 12 3, 07 K : 12 5, 31 K : 12 7, 55 58 ,0 7 59 ,3 8 60 ,6 8 61 ,9 9 13 6, 42 13 8, 53 14 0, 65 14 2, 76 14 1, 98 14 4, 22 14 6, 46 14 8, 70 22 04 29 25 95 00 95 01 95 02 95 03 95 04 95 05 95 06 95 07 95 08 95 09 9 5 1 0  W in e im po rte d un de r th e na m e Ri es lin g or Sy lv an er In co nt ain er s ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s   O th er  O th er w in e :   In co nt ain er s ho ld in g m or e th an 2 lit res bu tn ot m or e th an 20 lit res ,o f an ac tu al al co ho lic str en gt h :    Le ss th an 9 % vo l    9 % vo l or m or e, bu t no t ex ce ed in g 9,5 % vo l    Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l    Ex ce ed ing 10 % vo l bu t no te xc ee di ng 10 ,5 % vo l  Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l    Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed ing 12 % vo lb ut no t ex ce ed in g 12 ,5 % vo l    Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l (2) 0 o o 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 11 0, 78 89 ,6 3 59 ,2 2 60 ,2 8 62 39 64 ,5 1 66 ,6 2 68 ,7 4 70 ,8 5 72 $7 75 ,0 8 11 0, 78 89 ,6 3 59 ,2 2 , 60 ,2 8 62 ,3 9 64 ,5 1 66 ,6 2 68 ,7 4 70 ,8 5 71 $7 75 ,0 8 11 0, 78 89 ,6 3 59 ,2 2 60 ,2 8 62 ,3 9 64 ,5 1 66 ,6 2 68 ,7 4 70 ,8 5 7 l$ 7 75 ,0 8 11 11 11 11 ii 11 11 11 11 11 11 75 95 75 95 75 96 75 96 75 96 75 96 75 96 75 96 75 96 75 96 75 96 No L 354/64 Official Journal of the European Communities 22. 12. 88 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z, M A, T N , Y U O th er co un tr ie s M CA Re gu lat io n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 22 04 29 25 fc on t'd ) 95 1 1 95 12 95 13 95 14 ' 95 15 95 16 95 17 95 18 95 19   O th er ,o f an ac tu al alc oh ol ic str en gt h :  L es s th an 9 % vo l    9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l    Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l    Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l  Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l    Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l    Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l    Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 38 ,0 7 39 ,1 3 41 ,2 4 43 ,3 6 45 ,4 7 47 ,5 9 49 ,7 0 51 ,8 2 53 ,9 3 38 ,0 7 39 ,1 3 41 ,2 4 43 ,3 6 45 ,4 7 47 ,5 9 49 ,7 0 51 ,8 2 53 ,9 3 38 ,0 7 39 ,1 3 41 ,2 4 43 ,3 6 45 ,4 7 47 ,5 9 49 ,7 0 51 ,8 2 53 ,9 3 11 11 11 11 11 11 11 11 75 96 75 96 ... 75 96 75 96 75 96 75 96 75 96 75 96 75 96 22 04 29 29  Fr es h gr ap e m us tw ith fe rm en tat io n ar re ste d by th e ad di tio n of alc oh ol ,a s de fin ed in ad di tio na l no te 4 (a) to Ch ap te r 22 of th e co m bi ne d no m en cl a ­ tu re ,o f an ac tu al alc oh ol ic str en gt h of : 95 20 95 21 95 22 95 23 95 24 95 25 95 26 95 27 95 28 95 29 95 30 95 31 95 32 12 % vo l or m or e bu t no t ex ce ed in g 13 % vo l:    O f a po ten tia l alc oh ol ic str en gt h :     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l  Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l     Ex ce ed in g 11 % vo l, bu t no t ex ce ed in g 12 % vo l _ _ _ _ Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l     Ex ce ed in g 20 % vo l 59 ,5 0 61 ,6 0 64 ,4 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 91 ,0 0 59 ,5 0 61 ,6 0 64 ,4 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 91 ,0 0 59 ,5 0 61 ,6 0 64 ,4 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 91 ,0 0 22. 12. 88 Official Journal of the European Communities No L 354/65 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z , M A , T N , Y U O th er co un tr ie s M CA Re gu lat io n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 22 04 29 29 (co nt 'd) 95 33 95 34 95 35 95 36 95 37 95 38 95 39 95 40 95 41  W in e im po rte d un de r th e na m e Po rtu gi es er : In co nt ain er s ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h :    Le ss th an 9 % vo l    9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l Ex ce ed ing 9,5 % vo lb ut no t ex ce ed ing 10 % vo l Ex ce ed ing 10 % vo lb ut no te xc ee din g 10 ,5 % vo l Ex ce ed ing 10 ,5 % vo lb ut no t ex ce ed ing 11 % vo l    Ex ce ed ing 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l Ex ce ed ing 11 ,5 % vo lb ut no t ex ce ed ing 12 % vo l Ex ce ed ing 12 % vo lb ut no te xc ee din g 12 ,5 % vo l Ex ce ed ing 12 ,5 % vo lb ut no te xc ee din g 13 % vo l 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 61 ,4 7 , 62 ,5 9 64 ,8 3 67 ,0 7 69 ,3 1 71 ,5 5 73 ,7 9 76 ,0 3 78 ,2 7 , 61 ,4 7 62 ,5 9 64 ,8 3 67 ,0 7 69 31 71 ,5 5 73 ,7 9 76 ,0 3 78 ,2 7 61 ,4 7 62 ,5 9 64 ,8 3 67 ,0 7 69 31 71 ,5 5 73 ,7 9 76 ,0 3 78 ,2 7 12 12 12 12 12 12 42 1 2 12 75 97 75 97 75 97 75 97 75 97 75 97 75 97 75 97 79 57 95 42 95 43 9 5 4 4 95 45 95 46 95 47 95 48 95 49 95 50 O th er ,o f an ac tu al alc oh ol ic str en gt h : Le ss th an 9 % vo l 9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l Ex ce ed ing 9,5 % vo lb ut no t ex ce ed ing 10 % vo l    Ex ce ed ing 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l    Ex ce ed ing 10 ,5 % vo lb ut no t ex ce ed ing 11 % vo l    Ex ce ed ing 11 % vo lb ut no te xc ee din g 11 ,5 % vo l Ex ce ed ing 11 ,5 % vo lb ut no t ex ce ed ing 12 % vo l Ex ce ed ing 12 % vo lb ut no t ex ce ed ing 12 ,5 % vo l  Ex ce ed ing 12 ^5 % vo lb ut no te xc ee di ng 13 % vo l 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 40 ,3 2 41 ,4 4 43 ,6 8 45 ,9 2 48 ,1 6 50 ,4 0 52 ,6 4 54 ,8 8 57 ,1 2 40 ,3 2 41 ,4 4 43 ,6 8 45 ,9 2 48 ,1 6 50 ,4 0 52 ,6 4 54 ,8 8 57 ,1 2 40 32 41 ,4 4 43 ,6 8 45 ,9 2 48 ,1 6 50 ,4 0 52 ,6 4 54 ,8 8 57 ,1 2 12 12 12 12 12 12 12 ' 12 12 75 97 75 97 75 97 75 97 75 97 75 97 75 97 75 97 75 97 95 51 95 52 95 53 95 54 95 55 95 56 95 57 95 58 95 59  O th er w in e :   In co nt ain er s ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : Le ss th an 9 % vo l 9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l    Ex ce ed ing 9,5 % vo lb ut no te xc ee din g 10 % vo l Ex ce ed ing 10 % vo lb ut no te xc ee din g 10 ,5 % vo l'    Ex ce ed ing 10 ,5 % vo lb ut no te xc ee din g 11 % vo l Ex ce ed ing 11 % vo lb ut no te xc ee din g 11 ,5 % vo l    Ex ce ed ing 11 ,5 % vo lb ut no te xc ee din g 12 % vo l  Ex ce ed ing 12 % vo lb ut no te xc ee din g 12 ,5 % vo l  Ex ce ed ing 12 ^5 % vo lb ut no te xc ee din g 13 % vo l 0 0 0 0 0 0 0 0 0 0 0 0 . 0 0 0 0 0 0 61 ,4 7 62 ,5 9 64 ,8 3 67 ,0 7 69 ,3 1 71 ,5 5 73 ,7 9 76 ,0 3 78 ,2 7 61 ,4 7 62 ,5 9 64 ,8 3 67 ,0 7 69 31 71 ,5 5 73 ,7 9 76 ,0 3 78 ,2 7 61 ,4 7 62 ,5 9 64 ,8 3 67 ,0 7 69 31 71 ,5 5 73 ,7 9 76 ,0 3 78 ,2 7 12 12 12 12 12 12 12 12 12 75 98 75 98 75 98 75 98 75 98 75 98 75 98 75 98 75 98 No L 354/66 Official Journal of the European Communities 22. 12. 88 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z , M A , T N , Y U O th er N co un tr ie s M CA Re gu lat io n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 22 04 29 29 (c on t'd ) 95 60 95 61 95 62 95 63 95 64 95 65 95 66 95 67 95 68   O th er ,o f an ac tu al alc oh ol ic str en gt h :    L es s th an 9 % vo l    9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l    Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l    Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l    Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l    Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l    Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l    Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 40 ,3 2 41 ,4 4 43 ,6 8 45 ,9 2 48 ,1 6 50 ,4 0 52 ,6 4 54 ,8 8 57 ,1 2 40 ,3 2 41 ,4 4 43 ,6 8 45 ,9 2 48 ,1 6 50 ,4 0 52 ,6 4 54 ,8 8 57 ,1 2 40 ,3 2 41 ,4 4 43 ,6 8 45 ,9 2 48 ,1 6 50 ,4 0 52 ,6 4 54 ,8 8 57 ,1 2 12 12 12 12 12 12 12 12 12 75 98 75 98 75 98 75 98 75 98 75 98 75 98 75 98 75 98 22 04 29 35 I 95 69 95 70 95 71 95 72 95 73 95 74 95 75 95 76 95 77 95 78 95 79 95 80 95 81  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e of an ac tu al alc oh ol ic str en gt h of 15 % vo l: In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04   O th er : In co nt ai ne rs ho ld in g m or e th an 2 lit re sb ut no tm or e th an 20 lit re s    O th er  W in e im po rte d un de r th e na m e Ri es lin g or Sy lv an er :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s   O th er  O th er w in e : In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al alc oh ol ic str en gt h :    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l  Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l    Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l    Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l O th er ,o f an ac tu al al co ho lic str en gt h : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l    Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l  Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l 0 0 0 o 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 60 ,6 0 90 .1 5 69 ,0 0 11 0, 78 89 ,6 3 77 ,2 0 79 ,3 1 81 ,4 3 83 ,5 4 56 ,0 5 58 .1 6 60 ,2 8 62 ,3 9 60 ,6 0 90 .1 5 69 ,0 0 11 0, 78 89 ,6 3 77 ,2 0 79 ,3 1 81 ,4 3 83 ,5 4 56 ,0 5 58 .1 6 60 ,2 8 62 ,3 9 60 ,6 0 90 .1 5 69 ,0 0 11 0, 78 89 ,6 3 77 ,2 0 79 ,3 1 81 ,4 3 83 ,5 4 56 ,0 5 58 .1 6 60 ,2 8 62 39 14 14 14 14 14 14 14 14 14 14 75 99 75 99 76 14 _ 76 14 76 14 76 14 76 14 76 14 76 14 76 14 22. 12. 88 Official Journal of the European Communities No L 354/67 M CA Re gu la tio n A nn ex 1, Pa rt 6 C N co de A dd it io na l co de D es cr ip tio n N o te C Y (E CU /h l) D Z , M A , T N , Y U (E CU /h l) O th er co u n tr ie s (E CU /h l) T ab le A dd it io na l co de 22 04 29 39 62 ,3 0 64 ,4 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 92 ,4 0 93 ,8 0 62 ,3 0 64 ,4 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 92 ,4 0 93 ,8 0 95 82 95 83 95 84 95 85 95 86 95 87 95 88 95 89 95 90 95 91 95 92 95 93 95 94 62 ,3 0 64 ,4 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 92 ,4 0 93 ,8 0 No L 354/68 Official Journal of the European Communities 22. 12. 88  Fr es h gr ap e m us tw ith fe rm en tat io n ar re ste d by th e ad di tio n of alc oh ol ,a s de fin ed in ad di tio na l no te 4 (a) to Ch ap te r 22 of th e co m bi ne d no m en cl a ­ tu re ,o f an ac tu al alc oh ol ic str en gt h : Ex ce ed in g 13 % vo l or m or e bu t no t ex ce ed in g 14 % vo l:    O f a po te nt ia l alc oh ol ic str en gt h :     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l     Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l   Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l     Ex ce ed ing 12 % vo l bu t no t ex ce ed in g 13 % vo l     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l _ _ _ _ Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 ,% vo l     Ex ce ed in g 20 % vo l   Ex ce ed in g 14 % vo l bu t les s th an 15 % vo l:    O f a po te nt ia l alc oh ol ic str en gt h :     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l     Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l     Ex ce ed in g 10 % vo lb ut no t ex ce ed in g 11 % vo l     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l     Ex ce ed in g 12 % vo l bu t no te xc ee di ng 13 % vo l     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l _ Ex ce ed in g 14 % vo lb ut no t ex ce ed in g 15 % vo l Ex ce ed in g 15 % vo l bu t no te xc ee di ng 16 % vo l     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l     Ex ce ed ing 17 % vo lb ut no te xc ee di ng 18 % vo l _ Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l Ex ce ed ing 19 % vo lb ut no te xc ee din g 20 % vo l     Ex ce ed in g 20 % vo l  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap ter 22 of th e co m bi ne d no m en cl at ur e of an ac tu al al co ho lic str en gt h of 15 % vo l: In ten de d fo r pr oc es sin g in to pr od uc ts no t fa lli ng wi th in co de 22 04 95 95 95 96 95 97 95 98 95 99 96 00 96 01 96 02 96 03 96 04 96 05 96 06 96 07 65 ,1 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 92 ,4 0 95 ,2 0 96 ,6 0 65 ,1 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 92 ,4 0 95 ,2 0 96 ,6 0 65 ,1 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 92 ,4 0 95 ,2 0 96 ,6 0 96 08 0 60 ,6 0 60 ,6 0 60 ,6 0 C N co de A dd it io na l co de D es cr ip tio n N o te C Y D Z , M A, T N , Y U O th er co un tr ie s M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 22 04 29 39 (c on t'd ) 96 09 96 10 96 11 96 12 96 13 9 6 1 4 96 15 96 16 96 17 96 18   O th er :    In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s O th er  W in e im po rte d un de r th e na m e Po rtu gi es er :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h :  Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l  Ex ce ed in g 13 ,5 % vo l bu tn ot ex ce ed in g 14 % vo l    Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l  Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l   O th er ,o f an ac tu al alc oh ol ic str en gt h :    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l  Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l    Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l    Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 90 ,1 5 69 ,0 0 80 ,5 1 82 ,7 5 84 ,9 9 87 ,2 3 59 ,3 6 61 ,6 0 63 ,8 4 66 ,0 8 90 ,1 5 69 ,0 0 80 ,5 1 82 ,7 5 84 ,9 9 87 ,2 3 59 ,3 6 61 ,6 0 63 ,8 4 66 ,0 8 90 ,1 5 69 ,0 0 80 ,5 1 82 ,7 5 84 ,9 9 87 ,2 3 59 ,3 6 61 ,6 0 63 ,8 4 66 ,0 8 15 15 15 15 15 15 15 15 76 18 76 18 76 18 76 18 76 18 76 18 76 18 76 18 96 19 96 20 96 21 96 22 96 23 96 24 96 25 96 26  O th er w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al alc oh ol ic str en gt h :    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l    Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l  Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l    Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l   O th er ,o f an ac tu al alc oh ol ic str en gt h :    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l    Ex ce ed in g 13 ,5 % vo l bu tn ot ex ce ed in g 14 % vo l    Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l    Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 80 ,5 1 82 ,7 5 84 ,9 9 87 ,2 3 59 ,3 6 61 ,6 0 63 ,8 4 66 ,0 8 80 ,5 1 82 ,7 5 84 ,9 9 - &lt;8 7, 23 59 ,3 6 61 ,6 0 63 ,8 4 66 ,0 8 80 ,5 1 82 ,7 5 84 ,9 9 87 ,2 3 59 ,i6 61 ,6 0 63 ,8 4 66 ,0 8 15 15 15 15 15 15 15 15 76 19 76 19 ¢. 76 19 76 19 76 19 76 19 76 19 76 19 22 04 29 41 96 27 96 28  Li qu eu r w in e fro m Po rto , M ad eir a an d Se tu ba l m os ca te l as de fin ed in ad di tio ha l no te 4 (c) to Ch ap ter 22 of th e co m bi ne d no m en cl at ur e   In co nt ai ne rs ho ld in g m or e th an 2 lit re sb ut no tm or e th an 20 lit re s:    O fa n ac tu al alc oh ol ic str en gt h of 15 % vo la nd ex ce ed in g 13 0 g bu t no t ex ce ed in g 33 0 g to tal dr y ex tra ct pe r lit re    O th er 90 ,1 5 96 ,3 5 22. 12. 88 Official Journal of the European Communities No L 354/69 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z , M A , T N , Y U O th er co un tr ie s M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd iti on al co de 22 04 29 41 (c on t'd ) 96 29 96 30   O th er :  O fa n ac tu al alc oh ol ic str en gt h of 15 % vo la nd ex ce ed in g 13 0 g bu t no t ex ce ed in g 33 0 g to tal dr y ex tra ct pe r lit re    O th er   69 ,0 0 75 ,2 0 22 04 29 45 96 31 96 32 * 96 33 96 34 96 35 96 36 96 37 96 38 96 39 96 40 96 41 96 42  W in e fro m To ka y (A sz u en Sz am or od ni ):   In co nt ain er s ho ld in g m or e th an 2 lit res bu tn ot m or e th an 20 lit res ,o f an ac tu al al co ho lic str en gt h :  Ex ce ed ing 15 % vo lb ut no t ex ce ed ing 15 ,5 % vo l    Ex ce ed ing 15 ,5 % vo lb ut no t ex ce ed ing 16 % vo l Ex ce ed ing 16 % vo lb ut no t ex ce ed ing 16 ,5 % vo l    Ex ce ed ing 16 ,5 % vo l bu tn ot ex ce ed ing 17 % vo l  Ex ce ed in g 17 % vo lb ut no t ex ce ed in g 17 ,5 % vo l Ex ce ed ing 17 ,5 % vo lb ut no t ex ce ed ing 18 % vo l   O th er ,o f an ac tu al alc oh ol ic str en gt h : Ex ce ed ing 15 % vo lb ut no te xc ee din g 15 ,5 % vo l    Ex ce ed ing 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l    Ex ce ed ing 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l  Ex ce ed ing 16 ,5 % vo lb ut no t ex ce ed in g 17 % vo l    Ex ce ed ing 17 % vo lb ut no t ex ce ed ing 17 ,5 % vo l    Ex ce ed ing 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l (') (') (') (') (') (') 0) (') (') (') (') (')   85 ,6 5 87 ,7 7 89 ,8 9 92 ,0 0 94 ,1 2 96 ,2 3 64 ,5 1 66 ,6 2 68 ,7 4 70 ,8 5 72 ,9 7 75 ,0 8 22 04 29 49 96 43 96 44 96 45 96 46 96 47  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap ter 22 of th e co m bi ne d no m en cl at ur e : In ten de d fo r pr oc es sin g in to pr od uc ts no t fa lli ng wi th in co de 22 04   O th er : In co nta ine rs ho ld in g mo re th an 2l itr es bu tn ot mo re th an 20 lit res : Of an ac tu al alc oh ol ic str en gt h of 15 % vo la nd ex ce ed in g 13 0 g bu t no t ex ce ed in g 33 0 g to tal dr y ex tra ct pe r lit re O th er    O th er : Of an ac tua la lco ho lic str en gt h of 15 % vo la nd ex ce ed in g 33 0 g to tal dr y ex tra ct pe r lit re O th er 0 0 0 64 ,8 0 90 ,1 5 96 35 69 ,0 0 75 ,2 0 64 ,8 0 90 ,1 5 96 ,3 5 69 ,0 0 75 ,2 0 64 ,8 0 90 ,1 5 96 ,3 5 69 ,0 0 75 ,2 0 No L 354/70 Official Journal of the European Communities 22. 12. 88 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z, M A, T N , Y U O th er v co un tri es M CA Re gu lat io n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 22 04 29 49 (c on t'd ) 96 48 96 49 96 50 96 51 96 52 96 53 96 54 96 55 96 56 96 57 96 58 96 59 96 60  W in e fo rti fie d fo rd ist ill ati on as de fin ed in ad di tio na ln ot e 4 (b) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al al co ho lic str en gt h of 18 % vo l  W hi te w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h :    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l  Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l    Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l   O th er ,o f an ac tu al alc oh ol ic str en gt h :    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l  Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l  Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l ,  Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 46 ,9 8 85 ,6 6 87 ,7 7 89 ,8 9 92 ,0 0 94 ,1 2 96 ,2 3 64 ,5 1 66 ,6 2 68 ,7 4 70 ,8 5 72 ,9 7 75 ,0 8 46 ,9 8 85 ,6 6 87 ,7 7 89 ,8 9 92 ,0 0 94 ,1 2 96 ,2 3 64 ,5 1 66 ,6 2 68 ,7 4 70 ,8 5 72 ,9 7 75 ,0 8 46 ,9 8 85 ,6 6 87 ,7 7 89 ,8 9 92 ,0 0 94 ,1 2 96 ,2 3 64 ,5 1 66 ,6 2 68 ,7 4 70 ,8 5 72 ,9 7 75 ,0 8 96 61 96 62 96 63 96 64 96 65 96 66  O th er w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h :  Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l  Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l    Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l 0 0 0 0 0 0 0 0 0 0 0 0 89 ,4 7 91 ,7 1 93 ,9 5 96 ,1 9 98 ,4 3 10 0, 67 89 ,4 7 91 ,7 1 93 ,9 5 96 ,1 9 98 ,4 3 10 0, 67 89 ,4 7 91 ,7 1 93 ,9 5 96 ,1 9 98 ,4 3 10 0, 67 96 67 96 6 8 96 69 96 70 96 71 96 72 O th er ,o f an ac tu al alc oh ol ic str en gt h :    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l    Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l 0 0 0 0 0 0 0 0 0 0 0 0 68 ,3 2 70 ,5 6 72 ,8 0 75 ,0 4 77 ,2 8 79 ,5 2 68 ,3 2 70 ,5 6 72 ,8 0 75 ,0 4 77 ,2 8 79 ,5 2 68 ,3 2 70 ,5 6 72 ,8 0 75 ,0 4 77 ,2 8 79 ,5 2 22. 12. 88 Official Journal of the European Communities No L 354/71 No L 354/72 Official Journal of the European Communities 1 22. 12. 88 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z , M A , T N , Y U O th er co un tr ie s M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 22 04 29 51 96 73 96 74  Li qu eu r wi ne fro m Po tto , M ad eir a an d Se tub al mo sc ate l as de fin ed in ad di tio na l no te 4 (c) to Ch ap ter 22 of th e co m bi ne d ne m en cla tu re : In co nt ain er s ho ld in g m or e th an 2 lit res bu t rio t m or e th an 20 lit res   O th er   11 3, 15 92 ,0 0 22 04 29 55 96 75 96 76 96 77 96 78 96 79 96 80 96 81 96 82 96 83 96 84 96 85 96 86 96 87 96 88 96 89 96 90  W in e fro m To ka y (A sz u an d Sz am or od ni ): In co nt ain er s ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h :    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l    Ex ce ed ing 19 % vo lb ut no t ex ce ed in g 19 ,5 % vo l Ex ce ed ing 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l    Ex ce ed ing 20 % vo lb ut no t ex ce ed in g 20 ,5 % vo l  Ex ce ed ing 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l    Ex ce ed ing 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l    Ex ce ed ing 21 ,5 % vo lb ut no t ex ce ed ing 22 % vo l   O th er ,o f an ac tu al alc oh ol ic str en gt h :    Ex ce ed ing 18 % vo lb ut no t ex ce ed in g 18 ,5 % vo l    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l Ex ce ed ing 19 % vo lb ut no t ex ce ed in g 19 ,5 % vo l   .  Ex ce ed ing 19 ,5 % vo lb ut no t ex ce ed in g 20 % vo l    Ex ce ed ing 20 % vo lb ut no t ex ce ed in g 20 ,5 % vo l Ex ce ed ing 20 ,5 % vo lb ut no t ex ce ed in g 21 % vo l Ex ce ed ing 21 % vo lb ut no t ex ce ed in g 21 ,5 % vo l    Ex ce ed ing 21 ,5 % vo lb ut no te xc ee din g 22 % vo l (') (') 0 (') 0 0 (') 0) (') (') (') 0 (') (') (') 0   98 ,3 5 10 0, 46 10 2, 58 10 4, 69 10 6, &amp; J 10 8, 92 11 1, 04 11 3, 15 77 ,2 0 79 ,3 1 81 ,4 3 83 ,5 4 85 ,6 6 87 ,7 7 89 ,8 9 92 ,0 0 22 04 29 59 96 91 9 6 9 2 96 93  Li qu eu r wi ne as de fin ed in ad dit ion al no te 4 (c) to Ch ap ter 22 of th e co m bi ne d no m en cl at ur e :   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng wi th in co de 22 04   O th er :    In co nt ain er sh ol di ng m or e th an 2 lit res bu tn ot m or e th an 20 lit res    O th er 0 0 o 78 ,4 0 11 3, 15 92 ,0 0 78 ,4 0 11 3, 15 92 ,0 0 78 ,4 0 11 3, 15 92 ,0 0 C N co de A dd iti on al co de D es cr ip tio n N ot e C Y D Z, M A , T N , Y U O th er co un tr ie s M CA Re gu lat io n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le ¢ A dd it io na l co de 22 04 29 59 (c on t'd ) 9 6 9 4 96 95 96 96 96 9 7 96 98 96 99 97 00 97 01  W in e fo rti fie d fo rd ist ill ati on as de fin ed in ad di tio na ln ot e 4 (b )t o Ch ap ter 22 of th e co m bi ne d no m en cla tu re ,o f an ac tu al alc oh ol ic str en gt h :   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l   Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l   Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 0 0 0 0 0 0 0 0 47 ,6 3 48 ,9 4 50 ,2 4 51 ,5 5 52 ,8 5 54 ,1 6 55 ,4 6 56 ,7 7 47 ,6 3 48 ,9 4 50 ,2 4 51 ,5 5 52 ,8 5 54 ,1 6 56 ,4 6 "5 6, 77 47 ,6 3 48 ,9 4 50 ,2 4 51 ,5 5 52 ,8 5 54 ,1 6 55 ,4 6 56 ,7 7 97 02 97 03 97 04 97 05 97 06 97 07 97 08 97 09  W hi te w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h :    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l    Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l em 0) 0 em 0 0 0 0 0 0 0 0 0 0 98 ,3 5 10 0, 46 10 2, 58 10 4, 69 10 6, 81 10 8, 92 . 11 1, 04 11 3, 15 98 ,3 5 10 0, 46 10 2, 58 10 4, 69 10 6, 81 10 8, 92 11 1, 04 11 3, 15 98 ,3 5 10 0, 46 10 2, 58 10 4, 69 10 6, 81 10 8, 92 11 1, 04 11 3, 15 97 10 97 11 97 12 97 13 97 14 97 15 97 16 97 17   O th er ,o f an ac tu al alc oh ol ic str en gt h :    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l    Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 0 0 0 0 0) 0 0 0 0 0 0 0 0 0 0 0 77 ,2 0 79 ,3 1 81 ,4 3 83 ,5 4 85 ,6 6 87 ^ 89 ,8 9 92 ,0 0 77 ,2 0 79 ,3 1 81 ,4 3 83 ,5 4 85 ,6 6 87 ,7 7 89 ,8 9 92 ,0 0 77 ,2 0 79 ,3 1 81 ,4 3 83 ,5 4 85 ,6 6 87 ,7 7 89 ,8 9 92 ,0 0 22. 12. 88 Official Journal of the European Communities No L 354/73 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z , M A , T N , Y U O th er co un tr ie s M CA Re gu la tio n A nn ex 1, Pa rt 6 (E C U /h l) (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 2 2 0 4 29 59 (c on t'd ) 97 18 97 19 97 20 97 21 97 22 97 23 97 24 97 25  O th er w in e :   In co nt ain er s ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l _ _ _ Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l    Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l    Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 10 2^ 1 10 5, 15 10 7, 39 10 9, 63 11 1, 87 11 4, 11 11 6, 35 11 8, 59 10 2^ 1 10 5, 15 10 7, 39 10 9, 63 11 1, 87 11 4, 11 11 6, 35 11 8, 59 10 2^ 1 10 5, 15 10 7, 39 10 9, 63 11 1, 87 11 4, 11 11 6, 35 11 8, 59 97 26 97 27 97 28 97 29 97 30 97 31 97 32 97 33   O th er ,o f an ac tu al al co ho lic str en gt h :  Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l    Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l  Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l  Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 81 ,7 6 84 ,0 0 86 ,2 4 88 ,4 8 90 ,7 2 92 ,9 6 95 ,2 0 97 ,4 4 81 ,7 6 84 ,0 0 86 ,2 4 88 ,4 8 90 ,7 2 92 ^6 95 ,2 0 97 ,4 4 81 ,7 6 84 ,0 0 86 ,2 4 88 ,4 8 90 ,7 2 92 ^6 95 ,2 0 97 ,4 4 22 04 29 90 97 34 97 35 97 36  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) Jo Ch ap ter 22 of th e co m bi ne d no m en cl at ur e : In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng wi th in co de 22 04 O th er :    In co nt ain er sh ol di ng m or e th an 2 lit re sb ut no tm or e th an 20 lit re s:  O th er 86 ,7 0 12 0, 45 99 ,3 0 86 ,7 0 12 0, 45 99 30 86 ,7 0 12 0, 45 99 ,3 0 97 37 97 38 97 39 97 40  W in e fo rti fie d fo rd ist ill at io n as de fin ed in ad di tio na l no te 4 (b )t o Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al alc oh ol ic str en gt h :   Ex ce ed ing 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l   Ex ce ed ing 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l Ex ce ed ing 23 % vo lb ut no te xc ee din g 23 ,5 % vo l   Ex ce ed ing 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l 58 ,0 7 59 ,3 8 60 ,6 8 61 ,9 9 58 ,0 7 59 ,3 8 60 ,6 8 61 ,9 9 58 ,0 7 59 ,3 8 60 ,6 8 61 ,9 9 No L 354/74 Official Journal of the European Communities 22. 12. 88 C N co de A dd it io na l co de D es cr ip tio n N o te C Y D Z, M A , T N , Y U O th er co un tr ie s M CA Re gu lat io n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 22 04 29 90 (c on t'd ) 97 41 97 42 97 43 97 44 97 45 97 46 97 47 97 48  W hi te w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h :    Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l    Ex ce ed in g 22 3 % vo l bu t no t ex ce ed in g 23 % vo l    Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l    Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l   O th er ,o f an ac tu al alc oh ol ic str en gt h :    Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l    Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l    Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l    Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l (') (') (') 0) (') (') (') (') 11 5, 27 11 73 8 11 9, 50 12 1, 61 94 ,1 2 96 ,2 3 98 ,3 5 10 0, 46 11 5, 27 11 73 8 11 9, 50 12 1, 61 94 ,1 2 96 ,2 3 98 35 10 0, 46 11 5, 27 11 73 8 11 9, 50 12 1, 61 94 ,1 2 96 ,2 3 98 35 10 0, 46 97 49 97 50 97 51 97 52 97 53 97 54 97 55 97 56  O th er w in e : In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al alc oh ol ic str en gt h : Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l    Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l    Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l    Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l O th er ,o f an ac tu al alc oh ol ic str en gt h :    Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l    Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l    Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l    Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l (') (') (') (') (') (') 0 (') 12 0, 83 12 3, 07 12 53 1 12 7, 55 99 ,6 8 10 1, 92 10 4, 16 10 6, 40 12 0, 83 12 3, 07 12 53 1 12 7, 55 99 ,6 8 10 1, 92 10 4, 16 10 6, 40 12 0, 83 12 3, 07 12 53 1 12 7, 55 99 ,6 8 10 1, 92 10 4, 16 10 6, 40 22 04 30 91 97 57 97 58 97 59 97 60  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht : W hi te : Pe r % vo l of po ten tia l alc oh ol ic str en gt h   O th er :    Pe r % vo l of po ten tia l alc oh ol ic str en gt h  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by w ei gh t:   W hi te :    Pe r % vo l of po ten tia l alc oh ol ic str en gt h   O th er :    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 ¢ 22. 12. 88 Official Journal of the European Communities No L 354/75 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z , M A , T N , Y U O th er co un tr ie s M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 22 04 30 99 97 61 97 62 97 63 97 64  W ith an ad de d su ga r co nt en tn ot ex ce ed ing 30 % by we ig ht :   W hi te :    Pe r % vo l of po ten tia l alc oh ol ic str en gt h O th er :    Pe r % vo l of po ten tia l alc oh ol ic str en gt h  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht : W hi te : Pe r % vo l of po ten tia l alc oh ol ic str en gt h O th er :    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 3, 84 4, 07 (') Th e ref ere nc e pr ice sh all be inc rea se d by EC U 1 pe r % vo l ac tua l alc oh oli c str en gth pe r he cto lit re wh en th e wi ne is im po rte d int o th e Fr en ch ov ers ea s de pa rtm en to f Re un ion . 0 If the tot al dry ex tra ct of ap ro du ct ex ce ed st he ma xim um qu an tit ies set ou ti n ad dit ion al no te 3 (B )o fC ha pte r2 2o ft he co mb ine d no me nc lat ur e, the pr od uc ti st o be cla ssi fie d in the hig he rc ate go ry of the co mb ine d no me nc lat ur e, the ref ere nc e pri ce to be ap pli ed be ing tha to f the ne w co de .W he re the ne w CN co de ha s sev era la dd iti on al co de s, the fir st the reo fw ill ap ply .' No L 354/76 Official Journal of the European Communities 22. 12. 88